DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
New claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The referenced new claims depend from the non-elected claim 15 and thereby are non-elected claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The applicants previously amended the claims to recite “without a pump in the fluid path from the second filter to the oil separator”.
Such is not supported by the original disclosure.
The applicants also filed new claim 17 that recites that “the second filter is arranged on top of the oil separator”.
Such is not supported by the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1020235.
EP 1020235 teaches an installation comprising:
A first filter (3.1);
A second filter (3.2, 7);
An oil separator (16, 16.1, 13).
The oil separator (16, 16.1) is fluidly connected to the second filter (3.2) without a pump in the fluid path between the second filter (3.2) and the oil separator (16, 16.1).
The installation further comprises a cleaning liquid tank (1), a cleaning bath (18, 18), cleaning nozzles shown in part (15).
The second filter is disclosed as a combination filter comprising filters (3.2, 7, 10,11).

See at least Figures 1, 2.1, 2.2, 2.3 and the related description.

It is noted that that the filter 3.2 is shown on Figure 1 of EP 1020235 as a backwash filter and filter 3.1 as a regular filter.
However, Figure 2.1 of EP 1020235 shows the arrangement of filter 3 wherein 3.1 is a backwash filter and 3.2 is a regular filter.
Moreover, EP 1020235 teaches that the filter device 3 can be selected as desired depending from the contamination.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a suitable arrangements of filter 3, including the one as shown on Figure 2.1 of EP 1020235 wherein the regular filter is after a backwash filter since EP 1020235 suggests such.
It would have also been obvious to an ordinary artisan at the time the invention was filed to provide a suitable arrangements of filter 3, including the one wherein the regular filters are on the both sides of a backwash filter (prior and after the backwash filter) since EP 1020235 teaches that the filter device 3 can be selected as desired depending from the contamination.



However, it has been hold that the particular placement of a device is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) the position of the deevice were held unpatentable because shifting the position of the device would not have modified the operation of the device.
In the instant case the specific position of the second filter and the oil separator does not change the operation of the device.
Thereby, a particular position of the second filter and the oil separator appears to be an obvious matter of design choice and does not patentably differentiate what is claimed from the device of EP 1020235.

As to claims 7-8, EP 1020235 does not specifically teach an oil skimmer in the tank (1). However, EP 1020235 is concerned about separating and collecting oil.
The document further teaches skimming oil and collecting oil in the oil tank of the oil separation device (16, 16.1).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a skimmer in the tank (1) to separate and collect oil collected in the devices (18) and (15) to have the oil separated and collected and to improve functioning of filters and magnetic separators (3.1, 3.2, 7, 10, 11). Itwould also have been obvious to provide a pump to deliver the collected oil to the oil tanks . 

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.
The applicants allege that the limitation of “without a pump in the fluid path from the second filter to the oil separator” is supported by Figures 1-3 and paragraphs [0006], [0009], [0029] and [0034] of the specification as printed.
This is not persuasive.
The referenced Figures do not support the referenced negative limitation.
The referenced Paragraphs are silent regarding the absence of the pump in the fluid path from the second filter to the oil separator.
The disclosure of the referenced paragraphs is not sufficient to support the limitation “without a pump in the fluid path from the second filter to the oil separator”, especially in view of the fact that the fluid path from the second filter to the oil separator is not specified.
Moreover, it appears that at least paragraph [0014] of the printed application teach that the energy required to pump the contaminated cleaning liquid through the system is reduced by the specific arrangement of the filter on the top of the oil separator. Such clearly indicates that that the pumping is used in the system of the invention.

This is not persuasive.
The applicants’ arguments are more specific than the claims.
The independent claim 1 requires:

the installation including a cleaning receptacle (11) for containing a cleaning bath (10) and comprising one or more cleaning nozzles (12) for cleaning a workpiece, the installation further including a filter arrangement comprising: 

a first filter, the first filter being a backwash filter (17) for receiving contaminated cleaning liquid, 
a second filter (18) connected to the backwash filter (17) for receiving backwashed contaminated cleaning liquid from the backwash filter (17), and 
arranged for removing solid matter from the backwashed contaminated cleaning liquid, the second filter (18) having an outlet (20) for filtered contaminated cleaning liquid, and 

an oil separator (21) arranged for receiving filtered contaminated cleaning liquid from the second filter (18) and for removing oil from the filtered contaminated cleaning liquid, wherein 
the oil separator (21) is fluidly connected to the outlet (20) of the second filter (18) and arranged for receiving the filtered contaminated cleaning liquid directly 
wherein the second filter (18) is arranged above the oil separator (21).

Such is readable on what is disclosed by EP 1020235.
EP 1020235 teaches an apparatus comprising:
the installation including a cleaning receptacle (15, 18) for containing a cleaning bath and comprising one or more cleaning nozzles (shown in part 15);
the apparatus is disclosed as comprising a filter arrangement comprising: 
a backwash filter (3.1) for receiving contaminated cleaning liquid, 
a second filter (3.2, 7, 10, 11) connected to the backwash filter (3.1) for receiving backwashed contaminated cleaning liquid from the backwash filter (3.1), and 
arranged for removing solid matter from the backwashed contaminated cleaning liquid, the second filter (3.2) having an outlet for filtered contaminated cleaning liquid, and 

an oil separator (21) arranged for receiving filtered contaminated cleaning liquid from the second filter (18) and for removing oil from the filtered contaminated cleaning liquid, wherein 
the oil separator (16) is fluidly connected to the outlet of the second filter (3.2) and arranged for receiving the filtered contaminated cleaning liquid directly from the outlet of the second filter (3.2) without a pump in the fluid path from the second filter (3.2) to the oil separator (16).

It is noted that that the filter 3.2 is shown on Figure 1 of EP 1020235 as a backwash filter and filter 3.1 as a regular filter.
However, Figure 2.1 of EP 1020235 shows the arrangement of filter 3 wherein 3.1 is a backwash filter and 3.2 is a regular filter.
Moreover, EP 1020235 teaches that the filter device 3 can be selected as desired depending from the contamination.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a suitable arrangements of filter 3, including the one as shown on Figure 2.1 of EP 1020235 wherein the regular filter is after a backwash filter since EP 1020235 suggests such.
It would have also been obvious to an ordinary artisan at the time the invention was filed to provide a suitable arrangements of filter 3, including the one wherein the regular filters are on the both sides of a backwash filter (prior and after the backwash filter) since EP 1020235 teaches that the filter device 3 can be selected as desired depending from the contamination.
AS to the limitation requiring “the second filter is arranged above the oil separator”:  It is not clear from EP 1020235 how the second filter and the oil separator are arrange relative to each other.
However, it has been hold that the particular placement of a device is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) the position of 
In the instant case the specific position of the second filter and the oil separator does not change the operation of the device.
Thereby, a particular position of the second filter and the oil separator appears to be an obvious matter of design choice and does not patentably differentiate what is claimed from the device of EP 1020235.

Request to rejoin the withdrawn claims is noted, but denied because the common technical features of the claims are known from the prior art as evidenced by EP 1020235.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.